Citation Nr: 0120156	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  01-04 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as low back pain, secondary to service-connected 
chondromalacia of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from January 1983 until 
January 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 2000, 
from the Boise, Idaho, regional office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
low back pain secondary to service connected bilateral knee 
chondromalacia.  


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.

2.  When the veteran was noted to have back strain in June 
2000, no abnormal findings were shown.  

3.  The competent and probative evidence does not establish 
that the veteran has an underlying back disorder resulting in 
back pain and that such is related to her knee disability.  


CONCLUSION OF LAW

The veteran does not have low back disorder, claimed as back 
pain, that is proximately due to or the result of a service-
connected disability.  38 U.S.C.A. 
§ 1131; 38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that service connection should be granted 
for low back pain as secondary to her service-connected 
chondromalacia of the knees.  In a June 1986 rating decision 
the RO initially granted service connection for 
chondromalacia of the patellae and assigned a zero percent 
evaluation effective from January 1986.  In a May 1999 rating 
decision, the RO rated each knee separately and evaluated 
each knee as 10 percent disabling from September 1998.  The 
RO increased these evaluations in a rating decision in April 
2000 and assigned a 20 percent evaluation for chondromalacia 
of the right knee effective from September 1998 and a 20 
percent evaluation for chondromalacia of the left knee 
effective from April 2000.    

In June 2000, the veteran claimed entitlement to service 
connection for a low back disorder with muscle spasms 
secondary to her service-connected bilateral knee condition 
and submitted a June 2000 VA outpatient treatment record. 

Service medical records show that the veteran expressed a few 
back complaints which were attributed to urinary tract 
infections.  At her separation examination in November 1985, 
the clinical evaluation was normal for the musculoskeletal 
system and spine.  

The report of a VA Compensation and Pension (C&P) examination 
in May 1986 shows no complaints or findings regarding the low 
back.  

The veteran underwent a periodic physical examination for the 
Army Reserve in June 1997 at Gowen Field in Boise, Idaho.  
She denied recurrent back pain, and clinical evaluation of 
the spine and other musculoskeletal system was normal.  

Submitted with the veteran's claim was a June 2, 2000, VA 
outpatient treatment record prepared by A. Salzberg, M.D., 
noting that the veteran's complaints included backache.  
Examination of the back revealed no scoliosis, tenderness or 
muscle spasm, and her gait was normal.  Her motor and sensory 
examination was normal, reflexes were active and symmetric, 
and upper and lower extremity strength was 5/5.  The 
assessment was good range of motion and difficulty with 
standing up.  Dr. Salzberg expressed his belief that "the 
back strain" was secondary to postural changes from knee 
problems.

The veteran was afforded a VA C&P examination of the spine in 
July 2000.  The examiner reviewed the claims file, medical 
record and current X-rays of the veteran's lower back were 
reviewed.  The veteran reported that a history of knee pain 
dating back to the 1880s and low back pain for the last 
several years, although she had not had back pain during 
service.  She denied any injury to her lower back.  It was 
noted that the veteran did fairly heavy work as a checker in 
a local supermarket.  The examiner noted that according to 
the medical record, the veteran twisted her back in a bathtub 
in January 2000 and evaluation at that time revealed a tender 
mid-back with full range of motion.  

The VA examiner also reviewed June 2000 treatment record by 
Dr. Salzberg and commented that Dr. Salzberg found 
essentially a normal muscular skeletal examination and had 
documented normal strength, sensation, and reflexes, with 
"[n]o spasms specifically."  The veteran had purchased a 
back brace on her own, and brought it to the examination but 
was not wearing it.  The veteran denied having any formal 
treatment for her lower back.

At the July 2000 C&P examination, the veteran reported that 
her back was hurting, which she believed was a result of 
driving to the examination.  She reported that she had back 
pain after standing for long periods of time, such as at 
work, or when bending.  Examination revealed normal back 
symmetry and the entire spine was normal.  There was no 
cervical hypertonicity, spasm or tenderness to palpation of 
the paraspinal muscles.  Additionally, there was no 
tenderness over the greater trochanters, the sacroiliac 
joints or the sciatic notches.  Flexion of the spine was to 
80 degrees and extension was to 20 degrees.  Lateral bending 
was to 25 degrees, each side, and in the seated position 
rotation was to 45 degrees, each side.  The motor examination 
was 5/5.  The veteran had strong hip flexors, abductors, 
adductors, and internal and external rotators.  She had 
strong seated knee flexion and extension, ankle dorsiflexion, 
plantar flexion, inversion and eversion, and toe flexors and 
extensors.  In the supine position, she had only fair 
straight leg raising capabilities.  

The examiner noted that the knee examinations were entirely 
normal.  There was no patella femoral crepitance, including 
with rotary testing.  Other findings were that the "Q" 
angle was normal, and range of motion was 0-135 degrees 
bilaterally.  There was no medial or lateral joint line 
tenderness, and the cruciate and collateral ligaments were 
normal.  Straight leg raising at 80 degrees caused knee pain 
and the veteran reported having knee pain when her legs were 
straightened out.  She also reported lower back pain.  Thigh 
and calf circumferences were bilaterally equal.  The 
diagnoses were retro-patellar pain syndrome bilateral knees 
(no chondromalacia, no clinical malalignment) and chronic low 
back pain.

The July 2000 VA examiner wrote that he had reviewed Dr. 
Salzberg's assessment and believed that Dr. Salzberg's 
assessment was not unlike his own.  Dr. Salzberg reported 
that the veteran had no scoliosis, tenderness, or spasm and 
an entirely normal motor strength examination.  The VA 
examiner stated that his examination was exactly the same.  
In addition, each reported that the veteran had back pain.  
The VA examiner specifically mentioned that he had reviewed 
medical records and presented a detailed present medical 
history and physical examination report.  He further wrote 
that the veteran's musculoskeletal and neurologic examination 
pertaining to her lower back was entirely normal.  The 
veteran had excellent range of motion and a normal 
examination.  The VA examiner noted that he had reviewed X-
rays and, other than a developmental anomaly at the S1 
segment, the lumbosacral series was entirely normal.  The VA 
examiner's opinion was that the veteran's back pain was not 
associated with her knee condition.

In a rating decision in November 2000, the RO denied service 
connection for low back pain as the evidence did not show 
that low back pain was related to service-connected 
chondromalacia.  The RO notified the veteran by letter dated 
in November 2000.  The veteran disagreed with the decision 
and initiated this appeal.  The veteran indicated that she 
was being treated at the Boise VA Medical Center (VAMC).

The RO obtained VA outpatient treatment records from the 
Boise VAMC for the period from June 2, 2000 to April 20, 
2001.  These records show treatment for multiple problems 
including backache, not otherwise specified.  In July 2000, 
the veteran reported that the pain in her back was fifty 
percent better.  In October 2000, she was seen in the Urgent 
Care clinic with complaints of a five day history of right 
hip pain which had progressively worsened.  She denied an 
injury or increase in activity.  She described that the pain 
was worse with ambulation, getting in or out of a car and 
rolling over onto it at night.  She reported some mild low 
back pain because she was favoring her hip.  She was 
ambulating with a cane and had a slight limp.  There was pain 
to palpation of the iliac crest, with no sacroiliac joint 
pain or low back pain.  Range of motion of the back and hip 
was intact.  The veteran was referred to physical therapy and 
seen the same day.

The history reported at physical therapy was that the veteran 
had a sudden onset of sharp, nonradiating right hip pain 
without a known injury that occurred at work after vacuuming.  
Reportedly she had a similar incident while in high school.  
The veteran was noted to ambulate quite antalgically with a 
cane in the right hand.  Examination revealed that the pain 
was located at the lateral hip inferior to the iliac crest 
but superior to the hip joint.  There was no tenderness in 
the low back or sacroiliac area, mild tenderness at the 
sciatic notches, and no guarding in the lumbosacral spine.  

A December 2000 outpatient treatment record reflects that the 
veteran had pain on motion and no scoliosis.  The hip pain 
was partially improved.  A low dose of medication was 
prescribed for back pain.  On April 20, 2001, Dr. Salzberg 
wrote that "back, hip pain somewhat worse, does miss doses 
of lodine, nothing surgical, could relate to knee injury as 
posture is distorted."  After review of these records, the 
RO issued a statement of the case in April 2001.  

In her substantive appeal, the veteran argued that due to 
escalating problems with her knees she was unable to squat 
and had to bend at the waist to pick up things which caused 
straining on her back.  She also claimed that she had to use 
a cane to walk because of the knee swelling and pain and the 
low back pain.  She further claimed that her knees caused an 
awkward gait which caused tremendous back pain and that she 
was unable to walk "straight-up."  She reported that this 
was especially difficult when she was up and down a lot and 
not able to lie down to rest or when she was standing for 
more than an hour.  With her substantive appeal, the veteran 
submitted a duplicate copy of the April 20, 2001 outpatient 
treatment record.

Legal criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 1991).  Service connection may also 
be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a) 
(2000); Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Determinations of service connection are based on a review of 
the entire record.  38 C.F.R. § 3.303 (2000).  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that "[I]n order to prevail on the issue of service 
connection . . . there must be medical evidence of a current 
disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson at 253; see also Pond v. West, 12 Vet. App. 
341, 346 (1999).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 
3.102, 4.3 (2000).

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The RO has met its obligations to the appellant.  After 
receipt of the veteran's claim, she was afforded a VA medical 
examination and a medical opinion was obtained.  The veteran 
was notified of the basis for the denial in a rating decision 
in November 2000.  The veteran advised that she received 
treatment at the Boise VAMC in her notice of disagreement and 
the RO secured her treatment records.  In the statement of 
the case issued in April 2001, the veteran was notified of 
the laws and regulations pertinent to service connection, the 
evidence of record, the basis for denying the claim and the 
type of evidence needed to support the claim.  In addition, 
she has been afforded opportunity to present argument and 
evidence in support of her claim.  Thus, she will not be 
prejudiced by the Board deciding the merits of her claim 
without remanding the case to the RO for consideration under 
the new legislation.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The representative maintains that the case should be remanded 
for a thorough examination in order to clarify the extent of 
the claimed back disability and any relationship between the 
service-connected bilateral knee disorder and the claimed 
secondary condition.  The representative claims that an 
examination is necessary as additional pertinent medical 
information was made part of the record since the VA 
examination in July 2000.





The additional medical evidence added to the record since the 
VA examination in July 2000, to which the representative 
refers, is an April 2001 outpatient treatment record, which 
is noted by the RO in the April 2001 supplemental statement 
of the case.  In the outpatient treatment record Dr. Salzberg 
comments that the veteran's back pain and/or hip pain could 
relate to her knee injury as her posture was distorted.  This 
statement is practically identical to one made by Dr. 
Salzberg in a June 2000 outpatient record, after receipt of 
which the veteran was afforded the July 2000 VA C&P 
examination.  The July 2000 examiner specifically addressed 
Dr. Salzberg's opinion so there is no need to obtain another 
examination simply because Dr. Salzberg later wrote something 
similar. 

The veteran's complaints of low back pain in service were 
attributed to urinary tract infections rather than to a back 
or musculoskeletal disorder and she is not claiming that her 
current back problem had its onset in service.  In fact, as 
recently as the June 1997, when she underwent a reserve 
physical examination, she denied recurrent low back pain and 
her spine was clinically evaluated as normal.  

When the veteran was seen as an outpatient in June 2000, Dr. 
Salzberg specifically found that she had good range of 
motion; no scoliosis, tenderness or muscle spasm; normal 
reflexes and extremity strength; and normal gait.  Although 
he expressed a belief that "back strain" was secondary to 
postural changes due to knee problems, he did not objectively 
note any postural changes and the only positive finding he 
reported was that the veteran had difficulty getting up.  
Thus, his notation of "back strain" stands alone without 
supportive findings and his opinion is of limited probative 
value.  

Although the veteran contends that her knee disability 
creates a gait that causes pain in her back and that her back 
pain is also related to over compensating for her knee 
disorder, she is not shown to be qualified to express an 
opinion that requires medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Additionally, the 
evidence shows that in June 2000 her gait was normal and she 
had good range of motion of the back.  When seen as an 
outpatient in June 2000, she had essentially a normal 
muscular skeletal examination, and in October 2000 she 
attributed her low back pain to favoring the right hip due to 
right hip pain.  The right hip pain apparently affected her 
gait, as noted by a physical therapist, but it is not service 
connected.  Additionally, the physical therapist noted no 
tenderness in the low back or sacroiliac area.  

Particularly probative is the report of the July 2000 VA 
examination inasmuch as the examiner reviewed the claims 
file, medical records and X-rays, and provided a detailed 
medical history and examination findings.  Thus, this report 
is given greater weight than the comments written by Dr. 
Salzberg.  The VA examiner specifically reviewed Dr. 
Salzberg's June 2000 outpatient entry, noting that both he 
and Dr. Salzberg essentially found a normal low back.  The 
April 2001 outpatient record written by Dr. Salzberg 
expresses essentially the same opinion as he expressed in 
June 2000, although on the latter occasion he merely 
mentioned back pain, with no reference to "back strain" as 
previously.  

The July 2000 VA examiner found no evidence of a disorder 
pertaining to the low back, and provided an assessment of 
chronic low back pain not associated with the service-
connected chondromalacia of the knees.  However, even if the 
veteran's back pain were associated with the knee disorder, a 
diagnosis of low back pain by itself does not establish a 
current disability.  The Court has held that, in the absence 
of medical evidence of an underlying disorder, pain does not 
constitute a "disability" for which service connection can 
be established.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  In this case, the Board concludes that the 
preponderance of the competent and probative evidence shows 
that the veteran has back pain without an underlying back 
disorder.  Without such an underlying disorder that is caused 
or aggravated by the service-connected knee disability, there 
is no basis for service connection.


ORDER

Entitlement to service connection for a low back disorder 
secondary to service-connected bilateral knee chondromalacia 
is denied.


		
	JANE E. SHARP
Member, Board of Veterans' Appeals

 

